                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

BRUCE MURRAY                                                                     PLAINTIFF

v.                              Case No. 2:18-cv-63 KGB

MORRIS MCNUTT, in his
individual and official capacities                                             DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Bruce Murray’s claims under 42 U.S.C. § 1983 and the Arkansas Civil Rights Act of 1993

(“ACRA”), Arkansas Code Annotated §16-123-101, et seq., alleging deprivation of his Fourth and

First Amendment rights against defendant Deputy Morris McNutt in his official capacity are

dismissed without prejudice. Mr. Murray’s claims under §1983 and the ACRA against Deputy

McNutt in his individual capacity are dismissed with prejudice. Mr. Murray’s Arkansas malicious

prosecution claim is dismissed with prejudice. The Court declines to exercise supplemental

jurisdiction over any of Mr. Murray’s remaining state law claims.

       It is so adjudged this 24th day of October, 2019.


                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
